Citation Nr: 1144330	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date, prior to June 22, 2000, for grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to August 24, 2000, for grant of service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, son, and spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1954 to December 1957, and from November 1960 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC. The VA Regional Office (RO) in Roanoke, Virginia, has performed the most recent development.  

In June 2011, the Veteran testified at a personal hearing before the Board in Washington, DC.  A transcript of the hearing has been procured and is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1989, the Veteran filed at the RO a motion to reopen service connection for a psychiatric disorder.  

2.  The motion to reopen service connection for a psychiatric disorder was denied by the RO in a May 1989 rating decision.  

3.  On February 24, 1992, the Veteran first claimed service connection for PTSD.

4.  On February 24, 1992, the RO received a private treatment record dated in April 1991 diagnosing the Veteran as having PTSD due to combat experiences; this is the date entitlement to service connection for PTSD first arose.  

5.  A March 1993 rating decision denied service connection for PTSD.

6.   At the time of the March 1993 rating decision, service department records that verified in-service stressors of enemy rocket attacks on the Veteran's unit's base existed but were not obtained and associated with the claims file at that time. 

7.  Service connection for PTSD was granted based in part on service department records that verified in-service stressors of enemy rocket attacks on the Veteran's unit's base.  

8.  The Veteran filed an original claim for service connection for sleep apnea on August 24, 2000.    


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 24, 1992 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(c), 3.157(b)(2), 3.160(c), 3.400 (2011).

2.  The criteria for an earlier effective date, prior to August 24, 2000, for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.160(b), 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant the Veteran's claim for an earlier effective date for PTSD, deciding that the award of service connection for PTSD should be effective February 24, 1992, which is the date of receipt of claim for service connection for PTSD and the date entitlement to service connection first arose based on receipt of a diagnosis and nexus opinion on that date.  Because the earliest treatment record in the claims file diagnosing PTSD is a private treatment record, submitted on February 24, 1992, entitlement first arose on the date that the Veteran submitted this record to VA.  38 C.F.R. § 3.157(b)(2).  For this reason, by law, the earliest effective date allowable for the grant of service connection for PTSD is February 24, 1992.  See 38 C.F.R. § 3.156(c)(3) (allowing for an award on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  As this Board decision is granting an earlier effective date for the Veteran's PTSD to the earliest possible date allowed by law and regulation (date of receipt of claim and date entitlement arose), this constitutes a full grant of the appeal of the issue of earlier effective date for service connection for PTSD.  Because the undisputed facts render the Veteran ineligible for an effective date earlier than February 24, 1992, there is no need to discuss VA's compliance with the duties to notify and assist regarding this issue.  

Regarding the Veteran's appeal for an earlier effective date for service connection for sleep apnea, the undisputed evidence shows that the Veteran did not file an original claim for service connection for sleep apnea prior to August 24, 2000.  See 38 C.F.R. § 3.400(b)(2)(i) (indicating that the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later).  

In cases such as this, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such cases, where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, review of VA's duty to notify and assist is not necessary because the claims cannot be substantiated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Earlier Effective Date Criteria

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  This comprehends official service department records which presumably had been misplaced and recently located and forwarded to VA, as well as corrections by the service department of former errors of commission or omission in the preparation of any prior report.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department  must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Earlier Effective Date for Service Connection for PTSD

The Veteran initially filed a claim for service connection for a nervous disorder (not including PTSD) in January 1977.  This claim was denied in a February 1977 rating decision.  As the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

On March 13, 1989, the Veteran filed an application to reopen service connection for a psychiatric disorder, specifically depression.  At that time, the claim did not include PTSD, and there was no evidence of record of a diagnosis of PTSD.  In a May 1989 rating decision, the RO denied reopening of service connection for a psychiatric disorder.  After an appeal of the May 1989 rating decision, in June 1991, the Board remanded the application to reopen a claim for a psychiatric disorder for further development.  

Subsequent to the Board's June 1991 remand, on February 24, 1992, the RO received the Veteran's original claim for service connection for PTSD.  This was the first time the Veteran claimed service connection for PTSD.  In support of his claim for service connection for PTSD, on February 24, 1992, the Veteran submitted an April 1991 private treatment record from a private examiner, indicating that the examiner had treated the Veteran for "PTSD symptoms" related to Vietnam since May 1990.  

In a January 1993 VA psychiatric examination report, the Veteran reported experiencing flashbacks related to in-service enemy rocket attacks.  The VA examiners diagnosed generalized anxiety, alcohol abuse, and personality disorders not otherwise specified. 

In a subsequent October 1993 VA opinion, written after a review of all the records, a VA clinician noted the Veteran's reports of experiencing rocket attacks during service.  In the conclusions, the VA clinician diagnosed generalized anxiety, alcohol abuse, and personality disorders not otherwise specified.  In explaining his diagnoses, the VA clinician stated that a major component in the decision not to diagnose PTSD was the lack of a confirmed stressor.  

In a March 1993 rating decision, the RO denied service connection for a psychiatric disorder, to include PTSD.  At the time of the March 1993 rating decision, service department records from the U.S. Armed Forces Center for Research of Unit Records (USAFCRUR) that verified in-service stressors of enemy rocket attacks on the Veteran's unit's base existed but were not obtained and associated with the claims file at that time.  

Subsequently in a May 1995 decision, the Board denied the appeal for service connection for a psychiatric disorder, to include PTSD.  As the Veteran did not appeal the Board's decision to the Court, it was final when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

The Veteran filed the most recent application to reopen service connection for PTSD on August 24, 2000.  In support of the August 2000 application to reopen service connection for PTSD, the Veteran submitted documents from the USAFCRUR that confirmed that the Veteran's unit's base was attacked with rocket fire on February 23, 1969.


In a December 2006 Board decision, the Board granted service connection for PTSD.  Service connection for PTSD was granted based in part on the service department (USAFCRUR) records that verified in-service stressors of enemy rocket attacks on the Veteran's unit's base.  These records existed at the time of the RO's March 1993 rating decision, wherein the RO denied service connection for PTSD, but were not obtained and associated with the claims file at that time.  

The newly received service records from USAFCRUR were relevant to the claim for service connection for PTSD that was previously denied in March 1993 because  they verified the Veteran's reported stressors, an element of significance in determining entitlement to service connection for PTSD.  Because the service department records were not of record at the time of the last final denial of the claim, the March 1993 rating decision denial of service connection for PTSD is now reconsidered.  38 C.F.R. § 3.156(c)(1) (2011).  Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. 
§ 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).
	
The Board notes that establishing service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  It is not enough to have evidence of an in-service stressful event for entitlement to service connection for PTSD to arise.  There must also be medical evidence diagnosing PTSD (according to DSM-IV standards) and medical evidence of a link between the current PTSD symptoms and the verified in-service stressor. 

Because the service department records, which verified the Veteran's reported PTSD stressor of being present during enemy rocket attacks during Vietnam, served as part of the basis for the grant of service connection, in this Board decision, the Board has "reconsidered" the March 1993 rating decision in accordance with 38 C.F.R. § 3.156(c).  Briefly reviewing the evidence of record in support of that particular claim, in an April 1991 private treatment record, submitted on February 24, 1992, a private examiner indicated that he had treated the Veteran for "PTSD symptoms" related to Vietnam since May 1990.  In its December 2006 decision, the Board found that the April 1991 private treatment record sufficiently indicated that the Veteran had PTSD associated with combat.  

Although the service department records confirming rocket attacks were not of record at the time of the March 1993 rating decision denying service connection for PTSD, as the documents are "service department records," they were constructively of record.  See 38 C.F.R. § 3.156(c); see also Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  Moreover, as VA was aware of the Veteran's claim of experiencing rocket attacks on his base during Vietnam and had access to service personnel records indicating the Veteran's unit and locations during service, VA could have found such information without request from the Veteran.  

In this case, the Veteran did not submit any evidence indicating a diagnosis of PTSD until February 24, 1992, which is also the date of receipt of his original claim for service connection for PTSD.  Because service department records constructively of record in large part verified the Veteran's reported PTSD stressor, and the evidence, specifically the April 1991 private treatment record (received on February 24, 1992), indicates that the Veteran met the criteria for a diagnosis of PTSD due to an in-service stressor, entitlement to service connection for PTSD first arose on February 24, 1992 because this was the first date evidence was received by VA on the remaining elements of service connection, namely, diagnosis of PTSD and medical nexus to the verified in-service stressor.  For these reasons, the Board finds that entitlement arose on February 24, 1992, the date the Veteran filed the April 1991 private treatment record indicating a diagnosis for PTSD.  

In this case, February 24, 1992 is also the date of receipt of claim for service connection for PTSD.  Because both the date of receipt of claim for service connection for PTSD and the date entitlement arose for service connection for PTSD are the same, February 24, 1992, the proper effective date in this reconsidered claim is February 24, 1992.  38 C.F.R. § 3.156(c)(3) (allowing for an award of service connection on the date entitlement arose or the date VA received the previously decided claim, whichever is later).  

As noted above, the Veteran has contended that he should be granted service connection for PTSD retroactive to January 1, 1977, the day after his discharge from service.  Yet, the Veteran was not diagnosed with PTSD in 1977.  The record indicates that, in a January 1977 claim for benefits, the Veteran sought service connection for a nervous disorder, but not for PTSD.  The Veteran's previous claims for service connection for a psychiatric disorder, or to reopen service connection for a psychiatric disorder, without any evidence of a medical diagnosis of PTSD, or other VA or private evidence even suggesting a diagnosis of PTSD, or assertion by the Veteran that he has PTSD, do not include a claim for service connection for PTSD prior to February 24, 1992, and do not raise an informal claim for service connection for PTSD prior to February 24, 1992.  See 38 C.F.R. § 3.157(b)(2).  

The criteria for service connection for a general psychiatric disorder are different from those required for PTSD, so that a claim for service connection for a psychiatric disorder that does not mention PTSD, without any evidence in the record showing a diagnosis or suggesting a diagnosis of PTSD, does not constitute a claim for service connection for PTSD.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (explaining that service connection for a general psychiatric disorder requires medical evidence of a current disability, medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury).  As distinguished from a claim for a general psychiatric disorder, service connection for PTSD requires a specific diagnosis of PTSD, credible supporting evidence indicating that a veteran experienced a claimed stressor during service which resulted in the diagnosed PTSD, and medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen, 10 Vet. App. at 128.  


In December 2006, VA granted service connection for PTSD because the evidence showed a specific PTSD diagnosis from a qualified examiner, a corroborated in-service stressor, and medical evidence indicating a nexus between the Veteran's PTSD and the corroborated stressor.  As the specific PTSD diagnosis, based on a corroborated in-service stressor, is not equivalent to a diagnosis for any other psychiatric disorder, the Veteran's earlier claim for service connection for a psychiatric disorder is not applicable in this situation and does not constitute an earlier claim for service connection for PTSD.  The situation in this Veteran's case is also distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009), because in this case, at the time the Veteran filed claims for service connection for a psychiatric disorder (January 1977) and to reopen service connection for a psychiatric disorder (March 1989), there were no diagnoses or suggestions of PTSD symptoms; VA first became aware of such diagnosis of PTSD, or the Veteran's assertion of PTSD, when the Veteran filed his claim on February 24, 1992 and submitted private medical evidence of diagnosis of PTSD on the same date.

The Board notes that a private examiner first diagnosed the Veteran as having PTSD in an April 1991 private treatment record.  Notwithstanding the fact that the Veteran was diagnosed with PTSD prior to February 24, 1992, in this case there is no legal basis to grant an earlier effective date than February 24, 1992 for service connection for PTSD as the Veteran did not submit any evidence of PTSD to VA until February 24, 1992, and did not claim service connection for PTSD until February 24, 1992.  See 38 C.F.R. § 3.156(c)(3); 3.157(b)(2).  For these reasons, the Board finds that the earliest effective date allowed by law and regulation for the grant of service connection for PTSD is February 24, 1992, which is both the date of receipt of the Veteran's claim for service connection for PTSD and the first date that entitlement arose to service connection for PTSD.    

Earlier Effective Date for Sleep Apnea

The effective date for a grant of direct service connection must be the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The RO received the Veteran's initial claim for service connection for sleep apnea on August 24, 2000.  The VA treatment records indicate a diagnosis of sleep apnea in July 2000.  As the claim for service connection for sleep apnea was not received within one year of the Veteran's discharge from service, the earliest effective date will be the date of claim or the date entitlement arose, whichever is later.  Therefore, the earliest possible effective date for the grant of service connection for PTSD is the date of claim, August 24, 2000, which is later than the date entitlement arose in July 2000.  Id.  

At the June 2011 Board personal hearing, the Veteran testified that he filed a claim for service connection for sleep apnea in 1992.  Yet, the record contains no record of any claim for service connection for sleep apnea dated prior to August 24, 2000.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 (1926)).  The presumption of administrative regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the government processing of applications for benefits.  Absent clear evidence to the contrary, VA is entitled to the presumption that they properly date stamp and process each claim for benefits when it is received. 

In this case, the Veteran has offered no evidence suggesting that VA employees lost his purported 1992 claim for service connection for sleep apnea.  Moreover, the record contains no indication that, at any time between 1992 and August 24, 2000, the Veteran ever contacted VA regarding an undeveloped or unadjudicated claim for service connection for sleep apnea.  Therefore, the Board finds that the Veteran has not overcome the presumption of regularity that VA handled his claims in a proper manner; therefore, the Board finds that the Veteran's initial claim for service connection for sleep apnea was received by the RO on August 24, 2000.

Moreover, the Board does not find the Veteran's contention that he filed a claim for service connection for sleep apnea prior to August 24, 2000 to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  In a February 2009 statement submitted to VA, the Veteran stated that he did not apply for VA benefits until 2000 because he did not know that his sleep apnea disability existed prior to that time.  As the Veteran admitted in February 2009 that he did not file a claim for service connection for sleep apnea prior to 2000, the Board finds that his subsequent statements, indicating that he filed such a claim years earlier, are not credible.  

For these reasons, the earliest effective date allowed by law and regulation for the grant of service connection for sleep apnea is August 24, 2000, the first date of filing of a claim for service connection for sleep apnea.  38 C.F.R. § 3.400(b)(2)(i).  


ORDER

An earlier effective date of February 24, 1992 for service connection for PTSD is granted.

An earlier effective date prior to August 24, 2000, for grant of service connection for sleep apnea, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


